number release date february uil cc el gl b2 bulletin no general litigation bulletin department of the treasury office_of_chief_counsel internal_revenue_service safe_harbor from disclosure litigation tumult levy disclosures not wrongful despite lack of deficiency_notice answering the question of whether the service may disclose tax_return information in issuing liens and levies even if the proper collection procedures were not followed the tenth circuit in mann v united_states u s app lexis 10th cir date determined that sec_6103 provides a safe_harbor for such disclosures because tax_return information may be disclosed under sec_6103 even if procedural deficiencies render the levies defective no cause of action exists under sec_7431 taxpayers filed a joint_return but claimed no taxable_income and requested a refund of taxes paid although the service notified the taxpayers that they underpaid their tax_liability and owed additional taxes no notice_of_deficiency was sent after the taxpayers responded to the service’s letter denying liability the service issued several notices of levy the levy notices contained the taxpayers’ names address social_security numbers and described the tax_liability the taxpayers then filed suit against the service under sec_7431 seeking damages for wrongful disclosure of tax information the district_court found for the government on summary_judgment and the tenth circuit affirmed the appellate court did not agree with the taxpayer’s argument that because the service failed to follow the correct assessment and collection procedures by failing to issue a notice_of_deficiency and waiting the prescribed statutory period before initiating collection the service was not authorized to disclose tax information about them the tenth circuit found that sec_6103 authorizes the service to disclose tax_return information in the issuance of liens and levies the court distinguished 687_fsupp_1515 d utah aff’d per curiam 887_f2d_1397 10th cir in chandler the service received but miscredited payment from a taxpayer then issued a levy the district_court in chandler held the service negligently disclosed tax_return information by issuing the notice_of_levy the tenth circuit found that chandler focused on the service’s conduct leading up to the levy unlike the conduct in chandler the service in this case did not act unreasonably or negligently in pursuing taxpayers who already had paid the tax rather the taxpayers here failed to pay the tax and even though the collection procedure was technically defective sec_6103 and sec_7431 address improper disclosures not improper collection february bulletin no the service on appeal also argued that the taxpayer’s exclusive remedy for wrongful disclosure was under sec_7433 not the appellate court while agreeing that the question of which provision was the appropriate means of relief was important declined to address the issue because the government did not raise it before the district_court damages suits for against u s unauthorized disclosure sec_7431 who bears the burden supreme court looks at burden_of_proof in bankruptcy the supreme court granted certiorari to decide whether the burden_of_proof with respect to a tax creditor’s claim in a bankruptcy case should be governed like other substantive rights by applicable nonbankruptcy law or whether equity requires the burden_of_proof in a bankruptcy case always be borne by the claimant in a case decided by the seventh circuit the state of illinois filed a proof_of_claim for taxes in a chapter bankruptcy deciding that the former officer of a defunct corporation was liable as a responsible_person for a state use_tax the seventh circuit ruled that the burden_of_proof remains the same in bankruptcy as without that is the burden_of_proof is on the debtor to show that he is not a responsible_officer 179_f3d_546 7th cir two circuits support this interpretation 851_f2d_660 3d cir and in re landbank equity corp 973_f2d_265 4th cir while two circuits find equity requires the burden_of_proof to be on the claimant in all cases in re 988_f2d_554 5th cir in re macfarlane 83_f3d_1041 9th cir see also in re 82_f3d_801 8th cir dicta in re 962_f2d_1463 10th cir dicta bankruptcy code cases determination of tax_liability sec_505 penalties failure to collect withhold or pay over responsible_officer case sec_1 bankruptcy code cases application of payment 242_br_603 bankr e d la - liquidating chapter debtor may designate that payments be made first to trust_fund_taxes under the rationale of in re deer park inc 10_f3d_1478 9th cir bankruptcy code cases automatic_stay sec_362 commencement or continuation of judicial administrative or other proceeding in re 241_br_920 bankr s d ga - the debtor moved for relief from the automatic_stay to allow the tax_court to determine his tax_liability the bankruptcy court found that the intent of b c sec_362 is that it applies only to entities trying to collect a debt or obtain property from the debtor or his estate the debtor not being one of those entities cannot request relief under sec_362 from the automatic_stay february bulletin no bankruptcy code cases chapter in re turpen bankr lexis b a p 8th cir date - debtors filed for chapter bankruptcy owing substantial federal taxes which they disputed after failing to file a plan debtors converted to chapter where they battled the trustee over liquidation of their estate apart from the claim of the united_states the debtors argued the estate was solvent and so they attempted to voluntarily dismiss their chapter filing the trustee and the service objected the bankruptcy appellate panel affirming the bankruptcy court held that a chapter debtor has no absolute right of dismissal in this case the debtors’ failure to make a showing of good cause for dismissal together with the ample evidence of prejudice to creditors leads to a finding that the bankruptcy court did not abuse its discretion in refusing to grant the dismissal bankruptcy code cases determination of tax_liability sec_505 amount or legality of any_tax liability in re sawyer bankr lexis bankr e d n c date - debtors filed joint tax returns for but were not married until after filing for bankruptcy the debtors attempted to file amended tax returns seeking to impose liability solely on the husband so that their property held in tenancy by the entireties would not be subject_to the federal tax_liens the bankruptcy court ruled the service did not have to accept the amended returns finding a taxpayer who benefitted from a false representation should not be allowed to withdraw that representation when it no longer benefits the taxpayer bankruptcy code cases determination of tax_liability sec_505 amount or legality of any_tax liability innocent spouse in re 242_br_369 bankr n d ohio - service prepared joint income_tax returns for married couple who operated a small_business after the husband died the wife filed for chapter bankruptcy after receiving her discharge the widow filed an adversary action under b c sec_505 arguing that as an innocent spouse under sec_6015 she had no tax_liability the court found the debtor did not meet the requirements of sec_6015 because the service is not asserting a deficiency therefore there is no understatement_of_tax however the court could not determine for summary_judgment purposes whether the debtor qualified for relief under sec_6015 or notice_98_61 bankruptcy code cases exceptions to discharge no late or fraudulent_returns in re krumhorn bankr lexi sec_106 bankr n d ill date - bankruptcy court found debtor was collaterally estopped from challenging government’s claim that debtor wilfully attempted to evade or defeat his tax obligations making the taxes nondischargeable under b c a c an earlier tax_court decision gave as an alternate holding that the debtor’s trading schemes were economic shams designed to avoid taxes because the issue of february bulletin no wilful evasion was actually litigated and essential to the tax court’s holding the bankruptcy court barred the debtor from relitigating the issue bankruptcy code cases exceptions to discharge no late or fraudulent_returns in re wright bankr lexi sec_64 bankr n d cal date - debtor’s accountant prepared tax returns but debtor never signed or filed them in an ensuing criminal investigation the service obtained copies of these returns and subsequently used information from these returns to prepare substitute returns the debtor cooperated with the criminal investigation pled guilty to willful failure_to_file tax returns and served his sentence he then challenged the amount of the substitute returns agreeing to a stipulated judgment in tax_court the debtor next filed for chapter bankruptcy the bankruptcy court found that the returns were not deemed filed because they never were signed by the debtor and so the taxes were not discharged under b c a b although the stipulated judgment in tax_court would be considered a filed return that was done less than two years prior to the debtor’s bankruptcy and so under b c a b ii the taxes were not dischargeable finally the debtor’s claims that the service misled him during the criminal investigation by according to the debtor not telling him he needed to sign or file the returns and by promising to file the returns for him were not sufficient to avoid discharge the special agents had no duty to tell the debtor his duty and the evidence did not support a finding that service employees promised to file returns for the debtor bankruptcy code cases exceptions to discharge pre-petition priority taxes in re hornick bankr lexis bankr w d penn date - debtor a clerical employee processed payroll and paid bills using a signature stamp on checks following her conviction for embezzlement the debtor filed for bankruptcy after the service assessed taxes under the trust fund recovery penalty sec_6672 she sought a discharge of the taxes under b c a a and sec_507 under the rationale of in re victor 121_f3d_1383 10th cir holding only allowed unsecured claims can be excepted from discharge this court disagreed with victor finding section a a focuses on the kind of tax not the kind of claim specified in sec_507 any other interpretation would produce an absurd result in conflict with the plain intent of the statute bankruptcy code cases jurisdiction of the bankruptcy court 242_br_658 bankr s d ind - officer of liquidating corporation filed petition to intervene in the corporation’s chapter bankruptcy so that the court could determine whether he was a responsible_officer liable to the government for the trust fund recovery penalty sec_6672 the bankruptcy court held that litigation of an individual’s personal february bulletin no tax_liability is not related to the corporation’s bankruptcy and so the bankruptcy court lacks jurisdiction under u s c a to hear the officer’s petition bankruptcy code cases proofs of claim sec_501 failure_to_file effect of i r s v hildebrand iii trustee u s dist lexis m d tenn date - in this consolidated case the chapter debtors failed to list the service in their schedules or otherwise provide notice of bankruptcy to the service the bankruptcy court held the service’s untimely proofs of claim were barred under b c sec_502 despite the lack of notice the district_court reversed finding that principles of fundamental fairness dictate that where the service lacks actual or constructive notice of bankruptcy the bar date of sec_502 is not effective bankruptcy code cases proofs of claim sec_501 form in re shaver jr bankr lexis bankr e d tenn date - the bankruptcy court overruled the debtor’s objection that the service’s proof_of_claim lacked supporting documentation the court held that fed r bankr p c applies to written security agreements not tax claims based on statutory obligations and so the service is not required to provide any written documentation to support its claim bankruptcy code cases refunds bankruptcy court determination in re guardian trust co 242_br_608 bankr s d miss - the court ruled that the failure of government’s counsel to timely respond to trustee’s requests for admissions despite two prior deadline extensions warrants a finding that the matters are deemed admitted by deeming the matters admitted the court granted the trustee’s summary_judgment motion for a claimed tax_refund of dollar_figure million instead of having to pay the government’s claim of dollar_figure million damages suits for against u s unauthorized collection sec_7433 shannahan v united_states u s dist lexis s d cal date - taxpayers filed amended tax_return showing a refund due and requested the refund be applied to their estimated_tax obligations the service instead levied against the taxpayers’ retirement account the taxpayers then filed suit under sec_7433 claiming the service’s levy violated sec_301_6402-3 by not applying their overpayment to their tax_liability the court dismissed the suit holding the service has no obligation to accept an amended_return although the taxpayers styled their complaint as a wrongful collection action under sec_7433 the court divined the taxpayers really were challenging the service’s failure to recognize their amended_return this challenge must be brought under u s c sec_1346 not sec_7433 the taxpayers already had unsuccessfully brought suit under sec_1346 interpleader liens action to quiet title february bulletin no stackhouse v morgan u s dist lexis e d va date - decedent left her estate to her son who disappeared fifteen years earlier after a failed attempt to murder his wife the service and the residual heirs both claimed the proceeds from the estate the court determined it was premature to decide the conflicting priorities either as an interpleader or quiet title action because there had not been a determination that the son was deemed legally dead under virginia law because the administrator of the decedent’s estate is therefore not in possession of the son’s property because the son cannot be a beneficiary until the presumption of death statute is resolved the government cannot waive its sovereign immunity and the court lacks jurisdiction to resolve the lien priorities penalties failure to collect withhold or pay over responsible_officer larson v united_states u s dist lexi sec_960 e d wash date - in taxpayer larson formed a corporation with two other individuals johnson and van valkenberg getting of the stock johnson got of the stock and ran the company while van valkenberg got the remaining and like larson was a passive investor although larson never was an officer or director of the corporation nor had any involvement in its daily business he was a signatory on the bank accounts in larson purchased van valkenberg’s shares in larson found out employment_taxes were not being paid so he took out a loan and paid the taxes in full before confronting johnson who promised he would pay the taxes in the future in the bank began notifying larson that the corporation’s accounts were overdrawn late in larson learned that johnson had been falsifying financial records johnson resigned in date and the business closed two months later larson was assessed with the trust fund recovery penalty under sec_6672 larson first argued that due to procedural irregularities he never owned van valkenberg’s stock and therefore remained a minority shareholder the court was not persuaded finding that larson held himself out as owner and having paid consideration had at least an equitable interest in the shares next the court addressed the issue of responsible_officer finding as with the taxpayer in 988_f2d_1029 10th cir larson was the one whom the bank looked to for financial decisions larson effectively had the power to pay the taxes even if he did not exercise it finally the court did not accept that larson’s payment of the taxes in exonerated him rather the payment should have put larson on notice that johnson could not be trusted and larson’s failure to take action makes him liable penalties failure to collect withhold or pay over willfulness macagnone v united_states bankr lexi sec_126 bankr m d fla date - on remand after the district_court held the bankruptcy court erred in finding the government bore the burden_of_proof on the issue of wilfulness the bankruptcy court still found the taxpayer was not liable for the trust fund recovery penalty under sec_6672 although the taxpayer formed the subject corporation was its president and a shareholder provided all of its initial capitalization and provided of the funds necessary to run the company before it filed for bankruptcy the february bulletin no bankruptcy court found the taxpayer was unaware that the employment_taxes were not being paid that the taxpayer should have known of the tax_liability was irrelevant to the issue of wilfulness the court held penalties failure to collect withhold or pay over willfulness in re main inc 242_br_574 bankr e d pa - court rejects business judgment rule defense corporate directors not liable for mistakes in judgment the rule does not excuse corporate officers from liability to pay federal taxes refunds jurisdictional prerequisites for claim davis v united_states u s app lexis fed cir date unpublished - taxpayer testified that he timely mailed claim_for_refund but did not use registered or certified mail the service denied receiving any claim for a refund the federal court_of_appeals affirmed the court of federal claim’s dismissal for lack of jurisdiction holding that a taxpayer’s uncorroborated testimony is not an exception to the physical delivery rule under sec_7502 the court declined to adopt the additional common-law mailbox rule exception of the 8th and 9th circuits although noting the taxpayer here would not have been successful even under this liberal standard february bulletin no chief_counsel_advice waiver of due process rights date cc el gl br1 gl-705496-99 uil-50 memorandum for direct counsel midwest region milwaukee cc msr mwd mil from subject alan c levine chief branch general litigation cc el gl bo1 advisory opinion waiver of due process rights this is in response to your memorandum dated date requesting our review and comments with respect to your proposed advisory opinion subsequent to that memorandum several telephone conversations took place between you james m klein of your office and jerome sekula of this office pursuant to those discussions your office issued an advisory opinion to the chief appeals_division midwest region on date we have reviewed that memorandum which we received on date issue whether the internal_revenue_service service may suggest to a taxpayer that the taxpayer waive collection_due_process cdp rights allowed under the internal_revenue_service restructuring and reform act of rra98 february conclusion bulletin no if the service determines that it may be in the best interest of the taxpayer a revenue_officer may advise or suggest to the taxpayer or the taxpayer’s representative if the taxpayer is represented that the taxpayer waive certain of the collection_due_process rights granted to a taxpayer under sec_6320 and sec_6330 as added by rra98 sec_3401 facts recently the service effectuated a waiver of due process rights under rra98 to enable the filing of a notice_of_federal_tax_lien which the taxpayer desired although the lien filing was made at the taxpayer’s request the filing was made earlier than the service’s administrative procedures would otherwise require to protect itself against possible claims that it had not met all administrative procedures for the purposes of sec_6330 prior to the filing collection requested the taxpayer to execute a waiver of the taxpayer’s right to the collection_due_process cdp hearing to which the taxpayer would otherwise be entitled to request following the filing of the lien you have asked our office when it is appropriate for the service to discuss and accept waivers of cdp rights law and analysis sec_6320 requires the service to provide within five business days after lien filing cdp notification and the opportunity for an independent hearing and possible subsequent appellate court review to persons against whom a nftl has been filed sec_6330 requires the service to provide at least days before the first levy cdp notification and the opportunity for an independent hearing and possible subsequent appellate court review to persons against whose property the service intends to levy upon for the payment of tax the purpose of these two provisions is to permit a taxpayer who owes tax to have both an administrative and a judicial hearing to challenge the service’s determination of tax_liability and or the service’s collection actions discussions with a taxpayer or the taxpayer’s representative concerning a waiver of the taxpayer’s cdp rights do implicate at least tangentially the provisions of rra98 section that section prohibits service employees from requesting a taxpayer to waive the taxpayer’s right to bring a civil_action against the united_states or any service employee for any_action taken in connection with the internal revenue laws unless the taxpayer waives that right knowingly and voluntarily or that request is made in person and the taxpayer’s attorney or representative is present or the request is made in writing to the taxpayer’s attorney or representative taxpayers who waive their right to a cdp hearing do not receive a cdp hearing or a notice_of_determination by appeals from which they could otherwise seek court review accordingly the consequences of a waiver of the taxpayer’s right to a cdp hearing should be february bulletin no discussed with the taxpayer or the taxpayer’s representative if the taxpayer is represented case development hazards and other considerations discussions concerning waivers of cdp rights will not be appropriate in all cases and should be engaged in only when the facts and circumstances of a particular case indicate they may be warranted the service must attempt to avoid circumstances that might be construed as being under duress when a waiver of cdp rights is executed by a taxpayer the service should agree to permit a taxpayer to execute a waiver of the taxpayer’s cdp rights only when the taxpayer desires that the service take some further administrative action that the service would not be able to do because of sec_6320 or sec_6330 for example a third-party levy that is otherwise delayed because of the notice provision requirements of either of the two sections the filing of a notice_of_federal_tax_lien nftl does not require pre-notification to the taxpayer of cdp rights accordingly any waiver concerning lien filings should normally be secured as was done here prior to such a filing pursuant to sec_6331 and sec_6330 in levy situations notification must be given at least days prior to the day of the first levy to prevent any misunderstandings in levy situations the taxpayer must first be given a cdp_notice only after that cdp_notice has been given should the taxpayer be allowed to waive the taxpayer’s cdp rights we agree that a revenue_officer can advise or suggest to a taxpayer or the taxpayer’s representative to consider such waivers whenever the facts and circumstances indicate it may be beneficial to the taxpayer and the service to have the taxpayer waive his or her rights to enable the service to act quickly in performing some administrative function it could not otherwise take since currently there is no written prescribed waiver form revenue officers should contact district_counsel to draft or review a waiver on an as-needed basis offers in compromise - agreements with states date cc el gl br2 gl-605604-99 uilc memorandum for district_counsel virginia-west virginia district from mitchel s hyman senior technician reviewer branch general litigation february bulletin no subject offers in compromise - agreements with states this responds to your request for assistance dated date this document is not to be cited as precedent issue whether the district could enter into agreements with the states of virginia and west virginia for the acceptance of joint or simultaneous offers to compromise both federal and state tax_liabilities conclusion we conclude that there are no legal impediments to entering into such agreements however such an agreement may be inconsistent with irs policy with respect to the acceptance of offers therefore we advise the district to consult with the office of special procedures to insure that any agreements reached with the states are consistent with service-wide policy for the acceptance of offers in compromise background by memorandum dated date the district_director for the virginia-west virginia district asked whether the district could enter into agreements with the states of virginia and west virginia for the acceptance of joint or simultaneous offers to compromise both federal and state tax_liabilities on date you requested our assistance in this matter the request from the district contains no details on how such an agreement would be structured for purposes of this memorandum we have assumed that the agreement would be similar to those fed-state agreements which the service has typically entered into for the collection of liabilities through installment agreements pursuant to these arrangements with various states the federal and state governments receive an agreed upon percentage of the income available to fund the agreements computed after allowing for necessary and reasonable living_expenses because the standards for determining whether an offer_in_compromise is acceptable require the service to include equity in assets as an element of collectibility we also assume that there would be some agreed-upon division of net realizable equity discussion installment agreements and offers in compromise are fundamentally different one product of these differences is seen in the way the service’s collection financial standards are applied within each program february bulletin no the collection financial standards were developed as a result of a irs initiative designed to ensure uniform treatment of similarly situated taxpayers the irs had always permitted taxpayers to retain the funds necessary to pay for reasonable living_expenses in response to claims that the standards applied varied widely across districts the service published national and local standards for necessary expenses national standards apply to categories such as food clothing personal care items and housekeeping supplies local standards which are published by county apply to housing utilities and transportation the irm also contains rules for the allowance of conditional expenses defined as expenses which may be allowed if certain requirements are met see generally irm collecting contact handbook sec_3_3 since the adoption of these procedures by the irs congress has enacted legislation requiring the development and maintenance of these standards to insure that taxpayers who compromise their tax_liabilities are left with adequate means to pay basic living_expenses see sec_7122 an installment_agreement is a payment arrangement through which the service achieves full payment of the tax_liability at issue see sec_301_6159-1 the agreement is not a final_determination of the tax at issue mcintyre v united_states u s dist lexis d colorado date rather it is a mechanism through which the service allows the taxpayer to take an extended period of time to meet his or her past-due obligations the standards used to determine allowable expenses when a taxpayer requests an installment_agreement reflect the fact that the service expects full payment of the liability if the taxpayer qualifies for a streamlined installment_agreement dollar_figure or less owed and achieving full payment within five years then no financial analysis is necessary irm even if the taxpayer does not fall within this criteria the procedures provide a great deal of flexibility in applying the allowable expense standards many expenses which would not be classified as necessary under the financial standards are permitted as conditional expenses provided the taxes will be fully paid within a reasonable period of time see irm - thus in order for the taxpayer to be granted an installment_agreement full payment of the taxes must be achieved even if a set percentage of monthly disposable income is going to fund an agreement with the state government the interests of federal- state comity and cooperation are served by such an agreement and the taxpayer is given a workable solution to his or her tax difficulties furthermore these agreements with the states can be honored within the existing standards for the evaluation and acceptance of proposed installment agreements offers in compromise differ from installment agreements in that by definition a compromise means payment of some amount less than the full tax_liability the service has promulgated a policy statement to inform taxpayers and service employees of the goals of the offer_in_compromise program and to guide them in the submission and acceptance of offers see policy statement p-5-100 that policy february bulletin no states that the goal of the offer_in_compromise program is to achieve collection of what is potentially collectible at the earliest possible time and at the least cost to the government id to that end offers are accepted when it is unlikely that the tax_liability can be collected in full and the amount offered reasonably reflects collection potential id because the government will not achieve full collection of the liability through the compromise the service’s procedures take a much more restrictive view with respect to what expenses will be permitted the financial analysis in offer cases allows only necessary expenses irm offer_in_compromise handbook sec_5 additional expenses may only be permitted if they meet the necessary expense_test that is they must be necessary for the health or welfare of the family or for the production_of_income irm no conditional expenses are permitted since the standard for allowing them is full payment within a reasonable period of time as for state and local_taxes the irm handbook contains guidance on how they should be classified for expense purposes current state and local_taxes are necessary expenses while delinquent taxes are considered necessary only to the extent they have lien priority over the delinquent federal taxes see irm exhibit the agreement suggested by the district would apparently disregard this standard allowing payment of delinquent state taxes in a set percentage regardless of their priority vis-a- vis the federal taxes such an offer is unlikely to meet the reasonable collection potential standard for acceptance since the service has agreed to forego funds which it has determined to be collectible additionally allowing payment of delinquent state taxes only in states with agreements appears counter to the service’s long-term efforts to bring a sense of uniformity and fairness to the offer_in_compromise program the statute governing the evaluation of offers allows the service to deviate from the standards adopted but only after a case-by-case determination as to whether the allowable expense standards should be applied in the particular taxpayer’s case the standards will not be applied where they would result in the taxpayer being left without adequate means to provide for basic living_expenses see sec_7122 the agreement suggested here would apply different standards to a group of taxpayers within a specific district based upon owing money to particular creditor-the state-and without examining the particular taxpayer’s circumstances deviation from the standards for this reason does not appear to be considered anywhere in the service’s current policies or procedures conclusion the proposed agreements with the states of virginia and west virginia would represent a departure from the internal revenue service’s established policies with regard to offers in compromise and could be viewed as counter to the service’s long- term efforts to achieve uniformity and fairness in the offer_in_compromise program for these reasons we recommend that such agreements only be considered after a february bulletin no decision is reached at the service-wide level that they can be structured in a manner that is consistence with the service’s policies with regard to the evaluation and acceptance of offers in compromise designation of federal tax deposits date cc el gl br2 gl-603029-99 uiln memorandum for district_counsel kentucky-tennessee district from kathryn a zuba chief branch general litigation subject designation of federal tax deposits this responds to your request for assistance dated date this document is not to be cited as precedent issue can a taxpayer designate the application of a federal_tax_deposit conclusion yes a taxpayer can designate the application of a federal_tax_deposit ftd to be effective a designation must accompany the payment be in writing and clearly provide the period and type of tax to which it is to be applied background the internal_revenue_service received a letter from a taxpayer’s representative inquiring about the designation of federal tax deposits in the letter the writer questions the adequacy of published guidance advising taxpayers about their right to designate partial voluntary payments including ftds the writer believes that taxpayer’s should be advised of this right and instructed how to designate their federal tax deposits this letter was forwarded to your office to assist in answering the taxpayer’s representative’s inquiry after thorough research you concluded that the service’s published guidance provides instructions regarding taxpayers with adequate february bulletin no designation of voluntary payments including federal tax deposits we agree with this conclusion law analysis revenue rulings and procedures are an authoritative instrument of the commissioner of the internal revenue for announcing the official rulings and procedures of the internal_revenue_service revrul_73_305 1973_2_cb_43 sets forth the internal revenue service’s policy to apply a partial voluntary designated payments in accordance with the taxpayer’s directions revrul_79_284 1979_2_cb_83 extends the application of revrul_73_305 to withheld employment_taxes and collected excise_taxes where the taxpayer provides specific written instructions regarding the application see also revproc_99_10 1992_1_irb_11 effective for ftds required to be made after date revproc_84_58 1984_2_cb_501 provides that when no assessment has been made the service will honor the taxpayer’s designation of a payment in turn i f no designation is made by the taxpayer the internal_revenue_service will allocate partial payments of withheld employment_taxes and collected excise_taxes to tax penalty or interest in a manner serving its best interest revrul_79_284 1979_2_cb_83 policy statement p-5-60 date see also 961_f2d_867 9th cir 506_us_1050 808_f2d_411 5th cir generally designations will be accorded their ordinary meaning unless they are too ambiguous and uncertain to serve as directions to the internal_revenue_service see eg white v united_states u s t c cch big_number fed cl date notation fed deposit thru found too ambiguous to constitute specific written instructions hammon v united_states cl_ct checks sent to the internal_revenue_service contained ambiguous markings the service was allowed to apply the funds to preexisting delinquencies to be effective a designation must accompany the payment contain the taxpayer’s employer_identification_number ein the period and type of tax for which the payment is intended and if desired a detailed description of how the payment is to be allocated between the tax interest and penalty see eg 994_f2d_279 6th cir oral designation not binding upon internal_revenue_service 29_fedclaims_697 allocation must be in writing thus in a case of a voluntary payment sent directly to the service the designation should be made on the check itself in a case of a federal_tax_deposit on the other hand the designation should accompany the ftd coupon see 808_f2d_411 5th cir holding that designation on checks sent to a depository bank were ineffective see also in re technical knockout graphics inc 833_f2d_797 9th cir 703_f2d_1030 7th cir 326_f2d_451 10th cir february bulletin no because such direction never reach the internal_revenue_service finally the taxpayer should retain all evidence of the designation in the event the payment is misapplied on the basis of the foregoing we conclude that the applicable case law and published revenue rulings and procedures provide sufficient guidance to taxpayers wishing to designate their federal tax deposits accountant privilege - criminal tax cc el gl br3 dl-108541-99 date uilc memorandum for los angeles district_counsel from lawrence h schattner chief branch general litigation subject request for advice on tax_advice privilege in sec_7525 this chief_counsel_advice is in response to your date memorandum received by the office_of_chief_counsel general litigation on date chief_counsel_advice is not binding on examination or appeals and is not a final case determination chief_counsel_advice issued to examination or appeals is advisory only and does not resolve the service’s position on an issue or provide the final basis for closing a case this document is not to be relied on or otherwise cited as precedent issue whether the tax_advice privilege which under the plain terms of sec_7525 is not applicable in criminal tax matters or proceedings effectively applies in such criminal matters or proceedings where the subject communications occurred during or with respect to earlier civil matters or proceedings conclusion the plain terms of sec_7525 provide that the tax_advice privilege is not applicable in criminal tax matters or proceedings this statutory exception contains no limitations or conditions and the legislative_history further indicates that none should apply therefore the tax_advice privilege is not applicable in criminal tax matters or february bulletin no proceedings even if a subject communication originated in the context of a civil matter or proceeding facts although sec_7525 clearly states on its face that the tax_advice privilege is not applicable to criminal tax matters or proceedings tax practitioners are beginning to argue that there are situations where the privilege applies in the criminal context specifically some tax practitioners are arguing that communications between them and their clients during or with respect to a civil investigation are protected communications they argue that such communications are privileged from disclosure in any later criminal tax matter or proceeding in effect these tax practitioners are attempting to boot-strap the privilege into criminal tax matters or proceedings discussion sec_7525 establishes a limited tax_advice privilege sec_7525 was added by section a of the internal_revenue_service restructuring and reform act of p l and is applicable to communications made on or after date sec_7525 establishes the general_rule as follows with respect to tax_advice the same common_law protections of confidentiality which apply to a communication between a taxpayer and an attorney shall also apply to a communication between a taxpayer and any federally_authorized_tax_practitioner to the extent the communication would be considered a privileged_communication if it were between a taxpayer and an attorney sec_7525 plainly limits the context in which the privilege can be asserted to noncriminal tax matters or proceedings the statute provides as follows paragraph sec_7525 may only be asserted in- a any noncriminal tax matter before the internal_revenue_service and b any noncriminal tax proceeding in federal court brought by or against the united_states to date there are no reported cases interpreting sec_7525 or addressing the specific issue presented likewise the legislative_history does not directly address the specific issue presented the text of the various legislative reports closely follow the language of the statute the senate committee report s rep no reprinted in standard federal tax reporter cch para big_number states february bulletin no the privilege of confidentiality may be asserted in any noncriminal tax proceeding before the irs as well as in noncriminal tax proceedings in the federal courts where the irs is a party to the proceeding the senate committee report also reiterates this point the privilege granted by the provision may only be asserted in noncriminal tax proceedings before the irs and in the federal courts with regard to such noncriminal tax matters in proceedings where the irs is a party id the conference committee report h_r conf_rep no reprinted in standard federal tax reporter cch para big_number contains similar language the conference agreement also clarifies that the privilege created by this provision may be asserted in non-criminal tax proceedings before the irs and in the federal courts with regard to a noncriminal tax proceeding where the united_states is a party in sum both the plain language of the statute and the legislative_history are clear the tax_advice privilege may not be asserted in criminal proceedings moreover the law does not support tax practitioners’ creative efforts to fashion an exception to the plain statutory rule that the tax_advice privilege does not apply in criminal tax matters or proceedings it is well established that under the common_law no privilege attaches to transactions between a client and a federally_authorized_tax_practitioner including an accountant and such person is competent to testify to communications between himself and his client in both civil and criminal proceedings 465_us_805 409_us_322 see privileged communications between accountant and client alr4th sec_2 supp see generally am jur 2d accountants sec_15 supp it is also well established that statutes in derogation of common_law must be strictly construed 406_f2d_1219 7th cir see 372_f2d_97 6th cir statutes in derogation of common_law must be construed narrowly the courts have repeatedly held that changes in common_law effected by statute must be clearly evidenced therein see eg 709_f2d_1088 6th cir 426_f2d_118 9th cir 358_f2d_421 3d cir no statute is to be construed as altering common_law further than its words clearly import united_states v mead supra even where a statute clearly expresses the intention to abrogate february bulletin no common_law the scope of common_law will be altered no further than is necessary to give effect to the language of the statute united_states v tilleraas supra in the instant case sec_7525 clearly indicates that the tax_advice privilege may not be asserted in criminal tax matters or proceedings neither the statute nor the legislative_history indicates in any way that exceptions to this rule should be permitted or that the privilege could effectively apply in a criminal proceeding if it stemmed from communications in the context of civil actions given that sec_7525 is in derogation of the common_law it must be strictly and narrowly construed based upon its plain terms the scope of the common_law rule should not be altered any more than is necessary to implement the statute here it is not necessary to extend the privilege to criminal proceedings when the communications originated in the context of civil actions to implement the statute although the statute extends the common_law protections inherent in the attorney client privilege to tax_advice communications between a taxpayer and a federally_authorized_tax_practitioner it is clear that this extension is not absolute the limitations in subparagraph two are clear and should be upheld without qualification to effectuate the intent of the statute in the absence of clear legislative intent to allow the bootstrapping of the privilege the privilege should not be assertable in a criminal tax matter or proceeding regardless of where or in what context the tax_advice communication originated case development hazards and other considerations we believe the argument of tax petitioners that the tax_advice privilege may be bootstrapped in some criminal tax matters or proceedings has no support in the statute or the legislative_history the plain language of the sec_7525 and the accompanying legislative_history clearly state that the privilege is not applicable in criminal proceedings well established principles of statutory construction support the service’s position that the privilege should not be extended beyond the plain language of the statute in the absence of clear and explicit legislative intent
